Broyles, C. J.
The defendant was convicted of burglary. His motion for new trial embraced the general and two special grounds. His counsel state in their brief that the only question for the determination of this court is whether the failure of the judge to charge the jury on the law of circumstantial evidence, without a request to so charge, was error. Counsel thereby abandon the other special ground of the motion, and concede that the defendant’s conviction was authorized by the evidence. Of course it is not error for a judge, in the absence of an appropriate written request, to fail to charge the jury on the law of circumstantial evidence, unless the evidence connecting the defendant with the offense charged is wholly circumstantial. In this case, while the greater portion of the evidence was circumstantial, there was some evidence which directly connected the accused with the offense charged; and therefore the court did not err in failing to charge *444on the law of circumstantial evidence, no request for such a charge having been presented.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.